DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is responsive to the applicants’ amendment filed on 10/10/2022.
Claims 1, 4-6, 11, 13 and 15 have been amended.  Claims 2, 12 and 16-20 have been canceled. Claim 21 has been added.  Overall, claims 1, 3-11, 13-15 and 21 are pending in this application.
	Applicants’ cooperation in correcting the informalities in the drawing and specification are appreciated.  
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Drawings
The drawings were received on 10/10/2022.  These drawings are approved.

Claim Objections   
2.	Claim 21 is objected to because of the following informalities:  
	- page 8, line 28, “that allows fluid to flow from the first journal to the third journal and from the third journal to the first journal” should be changed to  -- that allows fluid to flow from the first journal bearing to the third journal bearing and from the third journal bearing to the first journal bearing -- for clarity and consistency terminology in the claim language; 
	- page 9, line 2-3, “that allows fluid to flow from the second journal to the fourth journal and from the fourth journal to the second journal” should be changed to -- that allows fluid to flow from the second journal bearing to the fourth journal bearing and from the fourth journal bearing to the second journal bearing -- for clarity and consistency terminology in the claim language.  Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


3.	Claim 21 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bowers (Publication Number GB738,782).
	Regarding claim 21, as shown in Figs. 1-2, Bowers discloses a gear pump comprising: a pump housing1  including a fluid inlet 20 and a fluid outlet 21 (see Fig. 2); a drive gear  4supported on a first shaft 5, the drive gear 4 being located between a first end portion of the first shaft and a second end portion of the first shaft; a driven gear 6 configured to mesh with the drive gear, the driven gear 6 supported on a second shaft, the driven gear being located between a first end portion of the second shaft and a second end portion of the second shaft; a first journal bearing 9 secured in the pump housing configured to rotatably support the first end portion of the first shaft 5, the first journal bearing defining a first bearing shaft interface (not numbered; however, clearly seen in Fig. 1 as the surface between the driver shaft 5 and the first journal bearing 9), the first journal bearing 9 including a first high pressure portion, and a first journal fluid flow path that extends between the first high pressure portion and the first bearing shaft interface (see page 2, lines 76-120); a second journal bearing 8 secured in the pump housing configured to rotatably support the second end portion of the first shaft 5, the second journal bearing defining a second bearing shaft interface (not numbered; however, clearly seen in Fig. 1 as the surface between the driver shaft 5 and the second journal bearing 8), the second journal bearing 8 including a second high pressure portion, and a second journal fluid flow path that extends between the second high pressure portion and the second bearing shaft interface; a third journal bearing 11 secured in the pump housing configured to rotatably support the first end portion of the second shaft 7, the third journal bearing 11 defines a third bearing shaft interface (not numbered; however, clearly seen in Fig. 1 as the surface between the driven/second shaft 7 and the third journal bearing 11), the third journal bearing 11 including a third high pressure portion, and a third journal fluid flow path that extends between the third high pressure portion and the third bearing shaft interface; a fourth journal bearing  10 secured in the pump housing configured to rotatably support the second end portion of the second shaft, the fourth journal bearing defines a fourth bearing shaft interface (not numbered; however, clearly seen in Fig. 1 as the surface between the driven/second shaft 7 and the fourth journal bearing 10), the fourth journal bearing 10 including a fourth high pressure portion, and a fourth journal fluid flow path that extends between the fourth high pressure portion and the fourth bearing shaft interface; and a pressure relief valve 33 in at least one each of the first, second, third, and fourth journal fluid flow paths (see page 2, lines 121-130 to page 3, lines 1-40 – see Fig. 1); wherein the first journal bearing 9 and the third journal bearing 11 include journal contact portions 12 (see Figs. 1-2) that are in direct contact with each other (see page 2, lines 55-60), wherein a portion of the first journal fluid flow path is open to a portion of the third journal fluid flow path in the journal contact portion thereby defining a joint fluid flow path (28, 29, 30) that allows fluid to flow from the first journal bearing to the third journal bearing and from the third journal bearing to the first journal bearing (see page 2, lines 121-130 to page 3, lines 1-40 – see Fig. 1); wherein the second journal bearing 8 and the fourth journal bearing 10 include journal contact portions 12 (see Figs. 1-2) that are in direct contact with each other, wherein a portion of the second journal fluid flow path is open to a portion of the fourth journal fluid flow path in the journal contact portion thereby defining a joint fluid flow path 12 that allows fluid to flow from the second journal bearing to the fourth journal bearing and from the fourth journal bearing to the second journal bearing (see page 2 , lines 75-90 and page 3, lines 12-40 – see Fig. 2).

4.	Claim 21 is rejected under 35 U.S.C. 102(a)(1) as being clearly anticipated by Aspelin et al. (Aspelin) (Patent Number 2,887,058 - provided with the IDS filed on 03/10/2022 by the applicants).  
	Regarding claim 21, as shown in Figs. 11-15, Aspelin discloses a gear pump comprising: a pump housing 101 including a fluid inlet 106 (see Fig. 11) and a fluid outlet; a drive gear 110 supported on a first shaft 116, the drive gear being located between a first end portion of the first shaft and a second end portion of the first shaft; a driven gear 112 configured to mesh with the drive gear, the driven gear 112 supported on a second shaft (not numbered; however, clearly seen in Fig. 11), the driven gear being located between a first end portion of the second shaft and a second end portion of the second shaft; a first journal bearing 129 (see col. 8, lines 51-64) secured in the pump housing configured to rotatably support the first end portion of the first shaft, the first journal bearing defining a first bearing shaft interface, the first journal bearing including a first high pressure portion, and a first journal fluid flow path 146 (see col. 9, lines 19-37) that extends between the first high pressure portion and the first bearing shaft interface; a second journal bearing (see col. 8, lines 51-64) secured in the pump housing configured to rotatably support the second end portion of the first shaft, the second journal bearing defining a second bearing shaft interface, the second journal bearing including a second high pressure portion, and a second journal fluid flow path 146 that extends between the second high pressure portion and the second bearing shaft interface; a third journal bearing (see col. 8, lines 51-64) secured in the pump housing configured to rotatably support the first end portion of the second shaft, the third journal bearing defines a third bearing shaft interface, the third journal bearing including a third high pressure portion, and a third journal fluid flow path 146 that extends between the third high pressure portion and the third bearing shaft interface; a fourth journal bearing (see col. 8, lines 51-64) secured in the pump housing configured to rotatably support the second end portion of the second shaft, the fourth journal bearing defines a fourth bearing shaft interface, the fourth journal bearing including a fourth high pressure portion, and a fourth journal fluid flow path 146 that extends between the fourth high pressure portion and the fourth bearing shaft interface; and a pressure relief valve 150-154 (see col. 9, lines 38-54 and Fig. 14) in at least one each of the first, second, third, and fourth journal fluid flow paths; wherein the first journal bearing 129 and the third journal bearing 129 include journal contact portions (not numbered; however, clearly seen in Fig. 12) that are in direct contact with each other, wherein a portion of the first journal fluid flow path 146 is open to a portion of the third journal fluid flow path 146 in the journal contact portion thereby defining a joint fluid flow path that allows fluid to flow from the first journal bearing 129 to the third journal bearing 129 and from the third journal bearing to the first journal bearing (see Figs. 12-15); wherein the second journal bearing 129 and the fourth journal bearing 129 include journal contact portions (not numbered; however, clearly seen in Fig. 12) that are in direct contact with each other, wherein a portion of the second journal fluid flow path is open to a portion of the fourth journal fluid flow path 146 in the journal contact portion thereby defining a joint fluid flow path 162 that allows fluid to flow from the second journal bearing 129 to the fourth journal bearing 129 and from the fourth journal bearing to the second journal bearing 129 (see Figs. 12-15).



Allowable Subject Matter
5.	Claims 1, 3-11 and 13-15 are allowed over the prior art of record.
6.	The following is a statement of reasons for the indication of allowable subject matter:  
	- Regarding claim 1:  The dependent claim 2 has been canceled in that the subject matter of claim 2 has already been incorporated into the independent claim 1 in the amendment filed on 10/10/2022; therefore, claims 1 and its dependent claims are allowed. 
	- Regarding claim 6: The dependent claim 6 has been rewritten in independent form including all the limitations of the base claim and any intervening claim; therefore, claim 6 and its dependent claims are allowed.
	- Regarding claim 13: The dependent claim 13 has been rewritten in independent form including all the limitations of the base claim and any intervening claim; therefore, claim 13 and its dependent claims are allowed.




Response to Arguments
7.	The amendment filed on 10/10/2022 has overcome the 35 USC 102 rejection to claim 1.     
8.	The applicants’ arguments with respect to a new claim 21 have been considered but are moot because the arguments do not apply to any of the references being used in the current rejection.
	Since the applicants failed to traverse the rejection of claims 4-5 based on the reference to Bowers (Publication Number GB738,782), it is presumed that applicant has acquiesced the rejection.

Conclusion
9.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 



Communication
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THERESA TRIEU whose telephone number is (571)272-4868.  The examiner can normally be reached on Monday - Friday 8:30AM-5:00PMPM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Essama Omgba can be reached on 469-295-9278.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/TT/								/Theresa Trieu/                                                                                                Primary Examiner, Art Unit 3746